First Tennessee Achiever Annuity Nationwide Life Insurance Company Issued by Nationwide Life Insurance Company through its Nationwide Variable Account-II The date of this prospectus is May 1, 2007. This prospectus contains basic information you should understand about the contracts before investing – the annuity contract is the legally binding instrument governing the relationship between you and Nationwide should you choose to invest.Please read this prospectus carefully and keep it for future reference. Variable annuities are complex investment products with unique benefits and advantages that may be particularly useful in meeting long-term savings and retirement needs. There are costs and charges associated with these benefits and advantages - costs and charges that are different, or do not exist at all, within other investment products. With help from financial consultants and advisers, investors are encouraged to compare and contrast the costs and benefits of the variable annuity described in this prospectus against those of other investment products, especially other variable annuity and variable life insurance products offered by Nationwide and its affiliates. Nationwide offers a wide array of such products, many with different charges, benefit features and underlying investment options. This process of comparison and analysis should aid in determining whether the purchase of the contract described in this prospectus is consistent with your investment objectives, risk tolerance, investment time horizon, marital status, tax situation and other personal characteristics and needs. The Statement of Additional Information (dated May 1, 2007), which contains additional information about the contracts and the variable account, has been filed with the Securities and Exchange Commission ("SEC") and is incorporated herein by reference.The table of contents for the Statement of Additional Information is on page 2.For general information or to obtain free copies of the Statement of Additional Information, call 1-800-848-6331 (TDD 1-800-238-3035) or write: Nationwide Life Insurance Company 5100 Rings Road, RR1-04-F4 Dublin, Ohio 43017-1522 The Statement of Additional Information and other material incorporated by reference can be found on the SEC website at: www.sec.gov.Information about this and other Best of America products can be found at: www.nationwide.com. Before investing, understand that annuities and/or life insurance products are not insured by the FDIC, NCUSIF, or any other Federal government agency, and are not deposits or obligations of, guaranteed by, or insured by the depository institution where offered or any of its affiliates.Annuities that involve investment risk may lose value.These securities have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of the prospectus.Any representation to the contrary is a criminal offense. This contract contains features that apply credits to the contract value.The benefit of the credits may be more than offset by the additional fees that the contract owner will pay in connection with the credits.A contract without credits may cost less.Additionally, with respect to the Extra Value Options, be aware that the cost of electing the option and the recapture of the credits (in the event of a surrender) could exceed any benefit of receiving the Extra Value Option credits. The following is a list of the underlying mutual funds available under the contract. AIM Variable Insurance Funds · AIM V.I. Basic Value Fund: Series II Shares · AIM V.I. Capital Appreciation Fund: Series II Shares · AIM V.I. Capital Development Fund: Series II Shares American Century Variable Portfolios, Inc. · American Century VP International Fund: Class IV† · American Century VP Mid Cap Value Fund: Class II · American Century VP Value Fund: Class II* · American Century VP Vista Fund: Class II American Century Variable Portfolios II, Inc. · American Century VP Inflation Protection Fund: Class II Dreyfus · Dreyfus Investment Portfolios – Small Cap Stock Index Portfolio: Service Shares · Dreyfus Stock Index Fund, Inc.: Service Shares · Dreyfus Variable Investment Fund – Appreciation Portfolio: Service Shares Federated Insurance Series · Federated Quality Bond Fund II: Service Shares Fidelity Variable Insurance Products Fund · VIP Equity-Income Portfolio: Service Class 2* · VIP Growth Portfolio: Service Class 2 · VIP Overseas Portfolio: Service Class 2R† Fidelity Variable Insurance Products Fund II · VIP ContrafundÒ Portfolio: Service Class 2 · VIP Investment Grade Bond Portfolio: Service Class 2* Fidelity Variable Insurance Products Fund III · VIP Mid Cap Portfolio: Service Class 2 Fidelity Variable Insurance Products Fund IV · VIP Energy Portfolio: Service Class 2† · VIP Freedom Fund 2010 Portfolio: Service Class 2 · VIP Freedom Fund 2020 Portfolio: Service Class 2 · VIP Freedom Fund 2030 Portfolio: Service Class 2 Franklin Templeton Variable Insurance Products Trust · Franklin Small Cap Value Securities Fund: Class 2 · Templeton Developing Markets Securities Fund: Class 3† · Templeton Foreign Securities Fund: Class 3† · Templeton Global Income Securities Fund: Class 3† 1 Janus Aspen Series · Forty Portfolio: Service Shares · INTECH Risk-Managed Core Portfolio: Service Shares · International Growth Portfolio: Service II Shares† Lehman Brothers Advisers Management Trust (formerly, Neuberger Berman Advisers Management Trust) · AMT Short Duration Bond Portfolio: I Class* (formerly, AMT Limited Maturity Bond Portfolio: I Class*) MFS® Variable Insurance Trust · MFS Value Series: Service Class Nationwide Variable Insurance Trust ("NVIT") (formerly Gartmore Variable Insurance Trust (“GVIT”)) · Federated NVIT High Income Bond Fund: Class III*† · Gartmore NVIT Emerging Markets Fund: Class VI† · Nationwide Multi-Manager NVIT Small Cap Growth Fund: Class II (formerly, GVIT Small Cap Growth Fund) · Nationwide Multi-Manager NVIT Small Cap Value Fund: Class II (formerly, GVIT Small Cap Value Fund) · Nationwide Multi-Manager NVIT Small Company Fund: Class II (formerly, GVIT Small Company Fund) · Nationwide NVIT Global Health Sciences Fund: Class VI† · Nationwide NVIT Global Technology and Communications Fund: Class VI† · Nationwide NVIT Government Bond Fund: Class I · Nationwide NVIT Investor Destinations Funds: Class II Ø Nationwide NVIT Investor Destinations Conservative Fund: Class II Ø Nationwide NVIT Investor Destinations Moderately Conservative Fund: Class II Ø Nationwide NVIT Investor Destinations Moderate Fund: Class II Ø Nationwide NVIT Investor Destinations Moderately Aggressive Fund: Class II Ø Nationwide NVIT Investor Destinations Aggressive Fund: Class II · Nationwide NVIT Mid Cap Growth Fund: Class II · Nationwide NVIT Money Market Fund: Class I · Nationwide NVIT U.S. Growth Leaders Fund: Class II · NVIT International Value Fund: Class VI† · NVIT Mid Cap Index Fund: Class I · NVIT Nationwide® Fund: Class II · Van Kampen NVIT Comstock Value Fund: Class II* · Van Kampen NVIT Multi Sector Bond Fund: Class I* Neuberger Berman Advisers Management Trust · AMT Fasciano Portfolio: S Class* · AMT International Portfolio: S Class† · AMT Regency Portfolio: S Class · AMT Socially Responsive Portfolio: I Class Oppenheimer Variable Account Funds · Oppenheimer Capital Appreciation Fund/VA: Service Shares · Oppenheimer Global Securities Fund/VA: Class 4† · Oppenheimer High Income Fund/VA: Class 4† · Oppenheimer Main Street Fundâ/VA: Service Shares · Oppenheimer Main Street Small Cap Fundâ/VA: Service Shares T. Rowe Price Equity Series, Inc. · T. Rowe Price Blue Chip Growth Portfolio: Class II · T. Rowe Price Equity Income Portfolio: Class II · T. Rowe Price Limited Term Bond Portfolio: Class II Van Kampen The Universal Institutional Funds, Inc. · Core Plus Fixed Income Portfolio: Class II* · U.S. Real Estate Portfolio: Class II The following underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2007: American Century Variable Portfolios, Inc. · American Century VP Ultra Fund: Class II The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2006: Fidelity Variable Insurance Products Fund III · VIP Value Strategies Portfolio: Service Class 2 Franklin Templeton Variable Insurance Products Trust · Franklin Rising Dividends Securities Fund: Class 2 MFS® Variable Insurance Trust · MFS Investors Growth Stock Series: Service Class The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2005: Putnam Variable Trust · Putnam VT Growth and Income Fund: Class IB · Putnam VT Voyager Fund: Class IB The following underlying mutual funds are only available in contracts for which good order applications were received before May 1, 2004: AllianceBernstein Variable Products Series Fund, Inc. · AllianceBernstein Growth and Income Portfolio: Class B · AllianceBernstein Small/Mid Cap Value Portfolio: Class B American Century Variable Portfolios, Inc. · American Century VP Income & Growth Fund: Class II Dreyfus · Dreyfus Variable Investment Fund – Developing Leaders Portfolio: Service Shares Federated Insurance Series · Federated American Leaders Fund II: Service Shares · Federated Capital Appreciation Fund II: Service Shares Janus Aspen Series · Balanced Portfolio: Service Shares Neuberger Berman Advisers Management Trust · AMT Mid-Cap Growth Portfolio: S Class Effective May 1, 2007, the following underlying mutual fund is no longer available to receive transfers or new purchase payments: Oppenheimer Variable Account Funds · Oppenheimer High Income Fund/VA: Service Shares 2 Effective May 1, 2005, the following underlying mutual fund is no longer available to receive transfers or new purchase payments: Nationwide Variable Insurance Trust · Federated NVIT High Income Bond Fund: Class I* Effective May 1, 2004, the following underlying mutual funds are no longer available to receive transfers or new purchase payments: American Century Variable Portfolios, Inc. · American Century VP International Fund: Class II Fidelity Variable Insurance Products Fund · VIP Overseas Portfolio: Service Class 2 Franklin Templeton Variable Insurance Products Trust · Templeton Foreign Securities Fund: Class 2 Janus Aspen Series · International Growth Portfolio: Service Shares Nationwide Variable Insurance Trust · Gartmore NVIT Emerging Markets Fund: Class II · Gartmore NVIT Global Utilities Fund: Class II · Nationwide NVIT Global Financial Services Fund: Class II · Nationwide NVIT Global Health Sciences Fund: Class II · Nationwide NVIT Global Technology and Communications Fund: Class II · NVIT International Value Fund: Class II Oppenheimer Variable Account Funds · Oppenheimer Global Securities Fund/VA: Service Shares Putnam Variable Trust · Putnam VT International Equity Fund: Class IB Van Kampen The Universal Institutional Funds, Inc. · Emerging Markets Debt Portfolio: Class II †These underlying mutual funds assess a short-term trading fee. *These underlying mutual funds may invest in lower quality debt securities commonly referred to as junk bonds. Purchase payments not invested in the underlying mutual funds of the Nationwide Variable Account-II ("variable account") may be allocated to the fixed account or the Guaranteed Term Options (Guaranteed Term Options may not be available in every jurisdiction – refer to your contract for specific information). 3 Glossary of Special Terms Accumulation unit- An accounting unit of measure used to calculate the contract value allocated to the variable account before the annuitization date. Annuitization date- The date on which annuity payments begin. Annuity commencement date- The date on which annuity payments are scheduled to begin. Annuity unit- An accounting unit of measure used to calculate the value of variable annuity payments. Contract value- The value of all accumulation units in a contract plus any amount held in the fixed account, any amount held under Guaranteed Term Options and any amounts transferred as a loan to the collateral fixed account. Contract year- Each year the contract is in force beginning with the date the contract is issued. FDIC- Federal Deposit Insurance Corporation. Fixed account- An investment option that is funded by Nationwide’s general account. General account- All assets of Nationwide other than those of the variable account or in other separate accounts that have been or may be established by Nationwide. Individual Retirement Account- An account that qualifies for favorable tax treatment under Section 408(a) of the Internal Revenue Code, but does not include Roth IRAs. Individual Retirement Annuity or IRA- An annuity contract that qualifies for favorable tax treatment under Section 408(b) of the Internal Revenue Code, but does not include Roth IRAs. Investment-Only Contract- A contract purchased by a qualified pension, profit-sharing or stock bonus plan as defined by Section 401(a) of the Internal Revenue Code. Nationwide- Nationwide Life Insurance Company. NCUSIF- National Credit Union Share Insurance Fund. Net asset value- The value of one share of an underlying mutual fund at the end of a market day or at the close of the New York Stock Exchange. Non-Qualified Contract- A contract which does not qualify for favorable tax treatment as a Qualified Plan, IRA, Roth IRA, SEP IRA, Simple IRA, or Tax Sheltered Annuity. Qualified Plan- A retirement plan that receives favorable tax treatment under Section 401 of the Internal Revenue Code, including Investment-Only Contracts.In this prospectus, all provisions applicable to Qualified Plans also apply to Investment-Only Contracts unless specifically stated otherwise. Roth IRA- An annuity contract which qualifies for favorable tax treatment under Section 408A of the Internal Revenue Code. SEC- Securities and Exchange Commission. SEP IRA- An annuity contract which qualifies for favorable tax treatment under Section 408(k) of the Internal Revenue Code. Simple IRA- An annuity contract which qualifies for favorable tax treatment under Section 408(p) of the Internal Revenue Code. Sub-accounts- Divisions of the variable account for which accumulation units and annuity units are separately maintained – each sub-account corresponds to a single underlying mutual fund. Tax Sheltered Annuity- An annuity that qualifies for favorable tax treatment under Section 403(b) of the Internal Revenue Code.The Tax Sheltered Annuities sold under this prospectus are not available in connection with investment plans that are subject to the Employee Retirement Income Security Act of 1974, as amended ("ERISA"). Valuation date- Each day the New York Stock Exchange and Nationwide’s home office are open for business, or any other day during which there is a sufficient degree of trading of underlying mutual fund shares such that the current net asset value of accumulation units or annuity units might be materially affected.Values of the variable account are determined as of the close of the New York Stock Exchange which generally closes at 4:00 p.m. Eastern Time, but may close earlier on certain days and as conditions warrant. Valuation period- The period of time commencing at the close of a valuation date and ending at the close of business for the next succeeding valuation date. Variable account- Nationwide Variable Account-II, a separate account of Nationwide that contains variable account allocations.The variable account is divided into sub-accounts, each of which invests in shares of a separate underlying mutual fund. 4 Table of Contents Page Glossary of Special Terms 4 Table of Contents 5 Contract Expenses 7 Underlying Mutual Fund Annual Expenses 10 Example 10 Synopsis of the Contracts 11 Purpose of the Contract Minimum Initial and Subsequent Purchase Payments Credits on Purchase Payments Charges and Expenses Annuity Payments Taxation Ten Day Free-look Condensed Financial Information 13 Financial Statements 13 Nationwide Life Insurance Company 13 Nationwide Investment Services Corporation 13 Investing in the Contract 13 The Variable Account and Underlying Mutual Funds Guaranteed Term Options The Fixed Account The Contract in General 16 Distribution, Promotional and Sales Expenses Underlying Mutual Fund Payments Profitability Standard Charges and Deductions 18 Variable Account Charge Contingent Deferred Sales Charge Premium Taxes Short-Term Trading Fees Optional Contract Benefits, Charges and Deductions 20 CDSC Options Death Benefit Options Beneficiary Protector II Option Extra Value Options Capital Preservation Plus Option Capital Preservation Plus Lifetime Income Option Lifetime Income Option Spousal Continuation Benefit Taxation of Surrenders Under the Lifetime Income Option Income Benefit Investment Options Removal of Variable Account Charges 40 Ownership and Interests in the Contract 40 Contract Owner Joint Owner Contingent Owner Annuitant Contingent Annuitant Co-Annuitant Joint Annuitant Beneficiary and Contingent Beneficiary Changes to the Parties to the Contract Operation of the Contract 41 Minimum Initial and Subsequent Purchase Payments Purchase Payment Credits Pricing Allocation of Purchase Payments Determining the Contract Value Transfer Requests Transfer Restrictions 5 Table of Contents (continued) Page Transfers Prior to Annuitization Transfers After Annuitization Right to Examine and Cancel 45 Surrender (Redemption) Prior to Annuitization 46 Partial Surrenders (Partial Redemptions) Full Surrenders (Full Redemptions) Surrender (Redemption) After Annuitization 46 Surrenders Under Certain Plan Types 46 Surrenders Under a Tax Sheltered Annuity Surrenders Under a Texas Optional Retirement Program or a Louisiana Optional Retirement Plan Loan Privilege 47 Minimum and Maximum Loan Amounts Maximum Loan Processing Fee How Loan Requests are Processed Loan Interest Loan Repayment Distributions and Annuity Payments Transferring the Contract Grace Period and Loan Default Assignment 48 Contract Owner Services 48 Asset Rebalancing Dollar Cost Averaging Enhanced Fixed Account Dollar Cost Averaging Fixed Account Interest Out Dollar Cost Averaging Systematic Withdrawals Custom Portfolio Asset Rebalancing Service Death Benefits 50 Death of Contract Owner Death of Annuitant Death of Contract Owner/Annuitant Death Benefit Payment Death Benefit Calculations Spousal Protection Feature Annuity Commencement Date 55 Annuitizing the Contract 56 Annuitization Date Annuitization Fixed Annuity Payments Variable Annuity Payments Frequency and Amount of Annuity Payments Annuity Payment Options 57 Annuity Payment Options for Contracts with Total Purchase Payments Less Than or Equal to $2,000,000 Annuity Payment Options for Contracts with Total Purchase Payments Greater Than $2,000,000 Statements and Reports 58 Legal Proceedings 58 Table of Contents of Statement of Additional Information 60 Appendix A: Underlying Mutual Funds 61 Appendix B: Condensed Financial Information 70 Appendix C: Contract Types and Tax Information 90 6 Contract Expenses The following tables describe the fees and expenses that a contract owner will pay when buying, owning, or surrendering the contract. The first table describes the fees and expenses a contract owner will pay at the time the contract is purchased, surrendered, or when cash value is transferred between investment options. Contract Owner Transaction Expenses Maximum Contingent Deferred Sales Charge ("CDSC") (as a percentage of purchase payments surrendered) 8%1 Contracts that contain the standard CDSC schedule will be referred to as "B Schedule" contracts. Maximum Loan Processing Fee $252 Maximum Premium Tax Charge (as a percentage of purchase payments) 5%3 Maximum Short-Term Trading Fee (as a percentage of transaction amount) 1% The next table describes the fees and expenses that a contract owner will pay periodically during the life of the contract (not including underlying mutual fund fees and expenses). Recurring Contract Expenses Annual Loan Interest Charge 2.25%4 Variable Account Annual Expenses (annualized rate of total variable account charges as a percentage of the daily net assets) Variable Account Charge 1.55% CDSC Options (eligible applicants may elect one) Four Year CDSC Option ("L Schedule Option") Total Variable Account Charges (including this option only) 0.20%5 1.75% (continued on next page) 1 Range of CDSC over time: Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 5 6 7 8 CDSC Percentage 8% 7% 6% 5% 4% 3% 2% 1% 0% The Internal Revenue Code may impose restrictions on surrenders from contracts issued as Tax Sheltered Annuities. 2 Nationwide may assess a loan processing fee at the time each new loan is processed.Currently, Nationwide does not assess a loan processing fee. 3Nationwide will charge between 0% and 5% of purchase payments for premium taxes levied by state or other government entities. 4The loan interest rate is determined, based on market conditions, at the time of loan application or issuance.The loan balance in the collateral fixed account is credited with interest at 2.25% less than the loan interest rate.Thus, the net loan interest charge is an annual rate of 2.25%, which is applied against the outstanding loan balance. 5Range of L Schedule Option CDSC over time: Number of Completed Years from Date of Purchase Payment 0 1 2 3 4 CDSC Percentage 7% 6% 5% 4% 0% 7 Recurring Contract Expenses (continued) No CDSC Option ("C Schedule Option") Total Variable Account Charges (including this option only) 0.25%1 1.80% Death Benefit Options (eligible applicants may elect one) One-Month Enhanced Death Benefit Option (available beginning May 1, 2004 or a later date if state law requires) Total Variable Account Charges (including this option only) 0.20% 1.75% Combination Enhanced Death Benefit Option (available until state approval is received for the One-Month Enhanced Death Benefit Option) Total Variable Account Charges (including this option only) 0.30% 1.85% Combination Enhanced Death Benefit Option II (available beginning May 1, 2007 or a later date if state law requires) Total Variable Account Charges (including this option only) 0.45% 2.00% Beneficiary Protector II Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the fixed account or to the Guaranteed Term Options will be assessed a fee of 0.35% by decreasing the interest we credit to amounts allocated to the fixed account or the Guaranteed Term Options. 0.35% 1.90% Extra Value Options (eligible applicants may elect one) 3% Extra Value Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the fixed account and the Guaranteed Term Options for the first 8 contract years will be assessed a fee of 0.10% by decreasing the interest we credit to amounts allocated to the fixed account or the Guaranteed Term Options. 0.10%2 1.65% 4% Extra Value Option Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the fixed account and the Guaranteed Term Options for the first 8 contract years will be assessed a fee of 0.25% by decreasing the interest we credit to amounts allocated to the fixed account or the Guaranteed Term Options. 0.25%3 1.80% 5% Extra Value Option (non-New York) Total Variable Account Charges (including this option only) In addition to the charge assessed to variable account allocations, allocations made to the fixed account and the Guaranteed Term Options for the first 8 contract years will be assessed a fee of 0.45% by decreasing the interest we credit to amounts allocated to the fixed account or the Guaranteed Term Options. 0.45%4 2.00% (continued on next page) 1Election of the C Schedule Option eliminates the B Schedule CDSC schedule; no CDSC will be assessed upon surrenders from the contract 2 Nationwide will discontinue deducting the charge associated with the 3% Extra Value Option 8 years from the date the contract was issued. 3
